DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/06/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645 A1) as set forth in the Non-Final Rejection filed 03/10/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 2-19 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645 A1) as set forth in the Non-Final Rejection filed 03/10/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645 A1) in view of Park et al. 2 (US 2003/0160564 A1) as set forth in the Non-Final Rejection filed 03/10/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2013/0187132 A1) in view of Park et al. (US 2015/0014645 A1).
	Ando et al. discloses the following organic electroluminescent (EL) device (light-emitting device) of a display region (110):

    PNG
    media_image1.png
    855
    1158
    media_image1.png
    Greyscale

comprising substrate (11), plurality of anodes (first electrodes) (15), first, second, and third sub-pixel regions comprising red, green, and blue light-emitting layers (173R, 173G, and 173B, respectively), insulating film (formed at edges of each plurality of first electrodes) (16), hole-injecting layer (171), hole-transporting layer (172), electron-injecting layer (175), and cathode (18) (second electrode).  However, Ando et al. does not explicitly disclose the compounds as recited by the Applicant.
	Park et al. discloses the following organic electroluminescent (EL) device (organic light-emitting device):

    PNG
    media_image2.png
    429
    580
    media_image2.png
    Greyscale

(Fig. 1) comprising a hole-transporting layer comprising first and second hole transport layers (Abstract; [0011]).  The use of such first and second hole transport layers improves charge balance in the light-emitting layer and prevents destruction of excitons in the light-emitting layer, resulting in a device with low driving voltage, high luminance, and high efficiency ([0186], [0191]).  Park et al. discloses that the first hole transport layer comprises compounds of the following form:

    PNG
    media_image3.png
    162
    409
    media_image3.png
    Greyscale

, and the second hole transport layer comprises compounds of the following form:

    PNG
    media_image4.png
    190
    330
    media_image4.png
    Greyscale

([0011]).  Park et al. discloses the following embodiments for Formulae 1 and 2, respectively:

    PNG
    media_image5.png
    436
    395
    media_image5.png
    Greyscale

(page 3) and 

    PNG
    media_image6.png
    329
    403
    media_image6.png
    Greyscale

(page 5) (corresponds to Applicant’s 2-9) such that b21-22 = 1, R21-22 = hydrogen, A21-22 = C6 carbocyclic group (benzene), a23 = 2, L23 = unsubstituted C6 carbocyclic group (benzene), a21-22 = 1, L21-22 = single bond, c21-22 = 1, Ar21 = substituted C13 aryl group (methyl-substituted fluorenyl), and Ar22 = unsubstituted C12 aryl group (biphenyl) of Applicant’s Formulae 2 and 2-1; d4 = 1 and Z71 = hydrogen of Applicant’s Formula 7-1; h5 = 1 and Z91 = phenyl of Applicant’s Formula 9-1; h3-4 = 1, Z91-92 = hydrogen, and X91 = C(Z95)(Z96) (with Z95-96 = methyl) of Applicant’s Formula 9-4.  However, Park et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1, particularly in regards to the bonding position of the N-phenylcarbazolyl group.  Nevertheless, it would have been obvious to modify compound 313 as disclosed by Park et al. (above) such that X11 = N-(L14)a14-(R14)b14 (with a14 = 1, L14 = single bond, b14 = 1, and R14 = unsubstituted aryl group (phenyl)), b11-12 = 1, R11-12 = hydrogen, a11 = 1, L11 = unsubstituted C6 carbocyclic group (phenylene), a12-13 = 1, L12-13 = single bond, R13 = unsubstituted C12 aryl group (biphenyl), Ar1-2 = unsubstituted C6 aryl group (phenyl), b15-16 = 1, and R15-16 = hydrogen of Applicant’s Formula 1; corresponds to Applicant’s 1-16; d4 = 1 and Z71 = hydrogen of Applicant’s Formula 7-1; e5 = 1 and Z81 = phenyl of Applicant’s Formula 8-1; h5 = 1 and Z91 = hydrogen of Applicant’s Formula 9-1; b151 = b161 = 1 and R151 = R161 = hydrogen of Applicant’s Formula 1-1.  The motivation is provided by the fact that the modification merely involves change in the bonding position of the N-phenylcarbazole group (to the phenylene), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Park et al.’s Formula 1), thus rendering the production predictable with a reasonable expectation of success.
	It would have been further obvious to incorporate the first and second hole transport layers as disclosed by Park et al. (above) to the hole-transporting layer of the organic EL device as disclosed by Ando et al.  The motivation is provided by the disclosure of Park et al. that teaches a hole-transporting layer which, when used, improves charge balance in the light-emitting layer and prevents destruction of excitons in the light-emitting layer, resulting in a device with low driving voltage, high luminance, and high efficiency.

Response to Arguments
9.	Applicant’s arguments on pages 47-51 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786